911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger L. LYLE, Plaintiff-Appellant,v.Robert TAYLOR, William Dillard, Thomas Taylor, MichiganDepartment of Corrections, Defendants-Appellees.
No. 89-2321.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JARVIS, District Judge.*

ORDER

2
Roger L. Lyle is a pro se Michigan prisoner who appeals a summary judgment that was entered for the defendants in a civil rights action which he had filed under 42 U.S.C. Sec. 1983.  Lyle's case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Lyle's complaint was removed to federal court pursuant to 28 U.S.C. Sec. 1441.  He sought monetary and injunctive relief alleging 1) that he was denied due process when the defendants failed to schedule an administrative hearing after some of his property was confiscated;  2) that he was denied due process when the defendants failed to process several of his grievances;  3) that he was denied access to the courts when the defendants limited his access to the library;  and 4) that he was subjected to cruel and unusual punishment when unnamed prison guards recorded his telephone calls and played them back over a loudspeaker.  On October 30, 1989, the district court entered a memorandum opinion and judgment that adopted a magistrate's report and awarded summary judgment to the defendants.


4
Upon de novo review of the record, we conclude that the defendants were entitled to summary judgment for the reasons stated by the district court.  See Fed.R.Civ.P. 56(e).  We also find that Lyle's arguments regarding the Freedom of Information Act and the removal of his case to federal court are totally without merit.  Mr. Lyle is advised that his ability to proceed in forma pauperis is jeopardized by the filing of baseless appeals.  See 28 U.S.C. Sec. 1915(a);  Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir.1989).


5
Accordingly, Lyle's request for counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation